     Case 2:18-mc-01001-DWA-LPL Document 4 Filed 10/30/18 Page 1 of 4




                            IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF PENNSYLVANIA

IN RE: DIISOCY1'\NATES
              I
                                                         )       Master Docket Misc. No. 18-1001
ANTITRUST LIIIGATION                                     )
                                                         )       MDL No. 2862
This Document Relates to:                                )
All Cases                                                )


AMBROSE, United States Senior District Judge

                                                 ORDER

     . AND NOi, this 30th day of October, 2018, the court having been assigned this

multi-district litigation ("MDL"), and in order to facilitate the court's resolution of the cases

relating thereto,

        IT IS HEREBY ORDERED that:
         I.         Trelve ( 12) separate antitrust actions have been filed in or transferred to

 this district arising out of allegations that the named defendants engaged in a

 conspiracy to   fiJ, raise, maintain, or stabilize the price of methylene diphenyl
                     I
 diisocyanate (MDI) and toluene diisocyanate (TOI) sold in the United States, from early

 2015 or2016 thJough the present, including through agreements to limit supply of MDI

 and TOI through! planned manufacturing shutdowns at plants worldwide and

 .imp Iemen t'mg clor
                   I  d'mat ed price
                                 . .increases.

        2.          The court will be guided by the Manual for Complex Litigation, Fourth (the

 "Manuaf'), as adproved by the Judicial Conference of the United States, as well as by the
                     I               .
 Local Rules of Court for the United States District Court for the Western District of

 ~ennsylvania a~d the undersigned's Chambers Rules. Counsel are directed to familiarize

themselves with the Manual, the court's Local Rules of Court, and the undersigned's

 Chambers Rule .



                                                    1
     Case 2:18-mc-01001-DWA-LPL Document 4 Filed 10/30/18 Page 2 of 4



         3.      The action filed in the Western District of Pennsylvania a~d all actions which

 have been or wil be transferred here by the MDL Panel are hereby ordered to be

 consolidated for [pretrial purposes, pursuant to Federal Rule of Civil Procedure 42(a).
                  II
         4.      Tpese actions, and all actions subsequently filed in or transferred to this court,

 shall be collectivbly referred to as "In re: Diisocyanates Antitrust Litigation, MDL No. 2862." A

 Master File DoJet number was established for this proceeding at Miscellaneous Action No.

 18-1001. All filinls shall be filed in this lead case. If a document pertains to only one or some

 of the member   +     ses, it will be docketed in the lead case with a notation in the docket text as

 to the case number(s) to which it pertains and filed in the relevant member cases.

         5.      A copy of this order shall be filed by the Clerk in the lead case and in each

 member case, as well as all subsequently filed or transferred cases.

         6.      ,lery pleading or motion in In re: Diisocyanates Antitrust Litigation, MDL

 No. 2862 shall have the following caption:
                  1


                  I                   .


                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 IN RE: DIISOC¥
              I
                ANATES                                    )       Master Docket Misc. No. 18-1001
 ANTITRUST LITIGATION                                     )
                  I
                                                          )       MDL No. 2862
 This Document Relates to:                                )
                                                          )
                                                          )


       7.      ien a pleading or motion is intended to apply in all actions, the words "All

Actions" shall appear immediately after or below the words "This Document Relates to" as
                  I
set forth above. W[hen a pleading, motion, document or other filing relates to all actions, it

shall be filed only in the lead case. When a pleading or motion is applicable to less than all

actions, then the eparate caption and docket number for each action to which the filing is

intended shall apbear after or below the words "This Document Relates to" as set forth



                                                     2
     Case 2:18-mc-01001-DWA-LPL Document 4 Filed 10/30/18 Page 3 of 4



above. When a d , cument relates to less than all actions, it shall be filed in the lead case as

well as all releva~t cases.

         8.      Ebch case that is subsequently filed or transferred to this Court shall be
                         I
 consolidated with the In re: Diisocyanates Antitrust Litigation, MDL No. 2862, and this order
                         I
 shall be filed in the relevant case. Any objection to this order shall be made within ten (10)

 days of the date Ion which this order is filed on the docket of the relevant case.

         9.      This order is made without prejudice to the right of any party to seek a

 severance of an~ claim or action.
                         I
         10.     The court hereby directs that an initial case management conference will take

 place on Novemiber 27, 2018, at 10:30 a.m. in courtroom 3B of the United States District

 Court for the Western District of Pennsylvania.
                     I                              .

         11.     The conference will be for the purpose of addressing the following matters:

                 a           service on all parties of summons and complaints;

                 b           confidentiality and entry of a protective order governing the same;

                 c           preservation of evidence;

                 al          selection of lead and liaison counsel;

                el           scheduling of the Rule 16 conference; and

                f.           appointment of a special master to address pretrial discovery issues, i.e.,
                             the parties should be prepared to recommend a special master, including
                             an ESI special master, to the court at the conference.

         12.         Prior to the conference, the counsel shall meet and confer and prepare: (a) an

 agenda addres~ing all matters to be discussed at the conference, including.:._but not limited

 to-the matters listed in paragraph 12(a)-(f) of this order; and (2) a proposed case
                     I
 management order. The agenda and proposed case management order shall be filed at the
                     I
 Master File Doc et, Miscellaneous Civil Action No. 18-1001, on or before November 19, 2018.




                                                         3
    Case 2:18-mc-01001-DWA-LPL Document 4 Filed 10/30/18 Page 4 of 4




       13.     In or before November 19, 2018, any counsel who wants to be considered for

lead counsel shall file a resume and brief, not exceeding five pages, at the Master File Docket,

Miscellaneous Jction No. 18-1001 demonstrating lead counsel, MDL, and trial experience.
                 I                                   I

       14.     On or before November 19, 2018, any counsel who wants to be considered for

liaison counsel Jhall file a resume and brief, not excee~ing five pages, at the Master File Docket

Miscellaneous )ction No. 18-1001 addressing the reasons counsel should be selected as liaison

counsel.

       15.     c ounsel   who appeared in a transferor court prior to transfer need not enter an
                 1


additional appearance before this Court. Moreover, attorneys admitted to practice and in good
                 I
standing in any United States District Court may at Miscellaneous Action No. 18-1001 seek to
                 I
be admitted pro ,hac vice in this litigation, pursuant to the requirements of Local Civil Rule 83.2.

Association of +•I counsel is not required.

IT IS SO ORDE ED.




                                              BY THE COURT:




                                              Donetta W. Ambrose
                                              United States Senior District Judge




                                                 4
